Name: Council Regulation (EEC) No 3296/84 of 22 November 1984 on the treatment applicable to imports of wine originating in Algeria
 Type: Regulation
 Subject Matter: international trade;  trade;  beverages and sugar
 Date Published: nan

 27. 11 . 84 Official Journal of the European Communities No L 308/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3296/84 of 22 November 1984 on the treatment applicable to imports of wine originating in Algeria THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria ('), signed on 26 April 1976, established the treatment applicable until 30 June 1981 to imports of wine originating in Algeria ; Whereas, as a transitional measure, this treatment was last extended until 31 December 1984 by Regulation (EEC) No .3325/83 (2) ; Whereas, as an interim measure, the validity of the provisions applicable on 30 June 1981 to imports of wine originating in Algeria should again be uni ­ laterally extended, HAS ADOPTED THIS REGULATION : Article 1 The import treatment applicable on 30 June 1981 to wine originating in Algeria, pursuant to Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria, shall be maintained until 31 December 1985. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety arid directly applicable in all Member States. Done at Brussels, 22 November 1984. For the Council The President J. BRUTON (') OJ No L 263, 27. 9 . 1978 , p . 2. O OJ No L 330, 26. 11 . 1983, p . 1 .